Title: From John Adams to François Adriaan Van der Kemp, 29 September 1802
From: Adams, John
To: Van der Kemp, François Adriaan



Dr Sir
Quincy Septr. 29. 1802

Looking over, this morning what I wrote yesterday, I thought I would extend a little what was said of France. I wish our good Men who write so much about Barrel and Robertson, would make themselves acquainted with La Harpe. He has written 14 or 15 volumes of a course of Litterature, at the Lycæum, in which is a great deal concerning the French Revolution. I have read the work. If you have not, you have a great pleasure to come. My present Employment is in reading another Volume of his "Du Fanatisme, dans la langue Revolutionaire, ou de la persecution Suscitée par les Barbares du dix huitieme Siecle, contre la Religion Chretienne et Ses Ministres." In the 47th page of his work you will find these words, "On se rapelle, ce qu’etaient autrefois les ecrivains des charniers, qui fournissaient a tout venant des Lettres de bonne Année, des Lettres d’amour, des Lettres d’injures &c. Il y avait le style a dix sols, le style a vingt, le style a trente. Voila precisement toute la hierarchie du bel esprit revolutionaire. Il a produit cinq ou six ecrivains et autant d’orateurs de la montagne, qui se sont élevés jusqu’au style a trente sols. Ce qu’il y a du plasiant, c’est que ces coryphees méprisent, de la meilleure foi du monde leurs confreres a dix sols. Les pauvres gens ne se doubtent pas, qu’un jour viendra (qui même ne peut pas etre loin,) ou l’on ne fera pas plus de distinction entr’eux qu’on n’en fait aujourdhui parmi nos anciens ecrivains des charniers."
You may now if you please turn your Thoughts to Wood Chestham, Lyon, Cooper, Daune Callender &c. and then agree with la Harp "Il le fallait, pour que les derniers des hommes fussent les maitres de la France, et il fallait qu’ils le fussent. I am &c. J. Adams

